Citation Nr: 1338394	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-23 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to nonservice-connected VA death pension benefits.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 1970 and from February 1979 to October 1989.  He died in May 2008 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and December 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota and RO in Seattle, Washington, respectively.

In March 2013, the appellant and her daughter testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  The appellant contends that she is entitled to nonservice-connected VA death pension benefits.  The appellant's claim was denied as her income was found to exceed the maximum annual pension rate specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23 (2013).

In this case, the record contains insufficient information regarding income levels or unreimbursed medical expenses for a determination as to the appellant's eligibility.  A printout from the Social Security Administration (SSA) indicates that the appellant was receiving $890 per month in 2008.  At her March 2013 hearing, the appellant testified that she received approximately $1,292 per month.  However, there is no income information for the years 2009, 2010, 2011 or 2012.  The Board can draw no conclusions or infer minimum income levels prospectively.  Therefore, additional development is required to determine the appellant's income prior to a decision of this issue on appeal. 

Additionally, following the hearing, the appellant's daughter submitted medical expenses paid for the Veteran's burial expenses, to Medicaid, and the monthly amount paid for long-term care services.  These expenses do not cover all of the years during this appeal.  On remand, the appellant should be provided the opportunity to provide evidence regarding unreimbursed medical expenses paid since the claim was filed in 2008.  

A December 2012 rating decision reopened the previously denied claim of service connection for the cause of the Veteran's death and continued to deny the underlying issue.  A statement from the appellant received in March 2013 expressed disagreement with the continued denial of service connection for the cause of the Veteran's death.  No statement of the case (SOC) has been issued as to this claim.  The claim must be remanded to allow the RO to provide the appellant with an SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she complete VA Form 21-0518-1, Improved Pension Eligibility Verification Report, and separate VA Form 21-8416, Medical Expense Report, for each of the periods 2008, 2009, 2010, 2011, 2012 and 2013.  She should be instructed to include only those unreimbursed medical expenses actually paid by her during each year and to report each year separately.  A reasonable period of time for her response should be provided.  Any additional evidentiary development which may become apparent should be accomplished.  

2.  Obtain updated SSA printouts regarding the appellant's monthly payments for the years 2009, 2010, 2011, 2012 and 2013.

3.  Provide the appellant with a statement of the case as to the issue of service connection for the cause of the Veteran's death.  The appellant should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

4.  Then, readjudicate the issue of entitlement to nonservice-connected VA death pension benefits remaining on appeal.  If any benefit remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


